Citation Nr: 0937714	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1973 to November 
1973.

This matter is before the Board of Veterans' Appeals on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in a decision dated in December 1973.  
This was reiterated in a confirmed rating decision dated in 
March 1974.  He was notified of this decisions by letters 
dated December 27, 1973, and March 12, 1974, respectively.  
The Veteran did not appeal either decision, thus, the most 
recent finding of the RO in March 1974 became final.

2.  Evidence submitted since the March 1974 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The unappealed March 1974 RO decision which confirmed the 
December 1973 denial of service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the March 1974 RO decision, new and 
material evidence to reopen the claim has not been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2004, November 2004, March 2006, 
and July 2007, the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

The July 2007 letter provided the Veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the Veteran's claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. There is no indication of any additional, relevant 
records that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders, such as 
malignant psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A Veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran is seeking service connection for a psychiatric 
disorder.  Because the Veteran did not submit a substantive 
appeal to the March 1974 decision of the RO which continued 
the December 1973 denial of service connection for a 
psychiatric disorder, that determination became final based 
on the evidence then of record. However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in May 2004, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in December 1973, the RO denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder.  At that time of the decision, the 
evidence of record included the Veteran's service treatment 
records.  His May 1973 enlistment report of medical 
examination showed that psychiatric clinical evaluation was 
normal.  The associated report of medical history showed that 
the Veteran had indicated that he had never had nervous 
trouble of any sort, although, it was noted that he had 
experienced shortness of breath.

A Medical Evaluation Board report of medical examination 
dated in September 1973 shows that the Veteran reported that 
prior to his entrance into service, while in college, he had 
made a determined and deliberate effort to escape from 
reality by use of heavy doses of hallucinogenic drugs for 
long periods of time, resulting in continual visual 
distortions.  He then dropped out of college and took a long 
bus trip to Washington, D.C., wherein he had arrived in very 
poor health.  He reported being depressed, frightened, and 
having visual hallucinations, requiring a three month 
hospitalization at a psychiatric hospital.  He added that he 
had then returned to his home in Alabama, at which time he 
joined the Air Force.  He added that during his years in 
college, he had been convinced that he as a vital link in 
transporting important secret information to the United 
States Government and the FBI, and that during that time, he 
received and transmitted messages via television and radio.  
Following examination of the Veteran, the diagnosis was 
severe, chronic, paranoid type, schizophrenia, manifested by 
delusions of grandeur and persecution, ideas of reference, 
auditory and visual hallucinations, and attitudes of 
unrealistic fear and hostility.  It was determined that this 
was not incurred in the line of duty, but rather existed 
prior to service.  His prognosis was poor and the likelihood 
of remission was said to be nil.

A Medical Board Report dated in November 1973 had shown that 
given the foregoing diagnosis, which was said to have existed 
prior to service and which had not been permanently 
aggravated by service, it was recommended that the Veteran be 
discharged from service.

In its December 1973 decision, the RO determined that the 
Veteran's psychiatric disorder existed prior to service, and 
was not aggravated beyond normal progress during his short 
military service.  This decision was confirmed by the RO in 
March 1974.  The Veteran did not appeal this decision, thus, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the March 1974 RO decision, the Veteran 
submitted a claim to reopen his previously finally denied 
claim for service connection for a psychiatric disorder.  In 
support of his claim, he submitted VA hospital and outpatient 
treatment records dated from June 1975 to April 2007 which 
show intermittent treatment for symptoms associated with his 
psychiatric disorder.  Also submitted were private medical 
treatment records from Taylor Hardin Secure Medical Facility 
dated in May 1995; and hospital treatment records from Bryce 
Hospital dated from February 1996 to June 1996, showing 
intermittent treatment for symptoms associated with his 
psychiatric disorder.

The additional evidence also included various statements of 
the Veteran.  In a Statement In Support Of Claim (VA Form 21-
4138) dated in March 1982, he suggested that he had a "small 
problem" before going into service, and that this had been 
aggravated by service.
 
In a letter dated in May 1985, he indicated that he had not 
been hospitalized prior to entering service, but that he had 
been given a drug while in service that caused muscle spasms.  
He added that he had told the doctor in service that he had a 
prior hospitalization so that he would be sent home.

In his October 2005 Appeal To Board Of Veterans' Appeals, the 
Veteran indicated that during service, he had been shuffled 
between basic training, the stockade, and correctional 
custody, which resulted in his having a nervous breakdown in 
service.

The Board finds that the evidence of record since the March 
1974 RO rating decision, which continued the prior denial of 
service connection for a psychiatric disorder, is not new and 
material as it does not relate to an unestablished fact 
necessary to substantiate his claim.

The Board has considered the additional VA and private 
hospital and outpatient treatment records, however, the Court 
has held that additional evidence which consists of records 
of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See 
Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. 
Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The additional 
evidence demonstrates that the Veteran has been treated for a 
psychiatric disorder intermittently since service.  However, 
the additional evidence does not include a competent medical 
nexus of any of the currently diagnosed psychiatric disorder 
to service, to include whether a pre-existing disorder had 
been permanently aggravated by service.  As such, this 
evidence submitted since the RO's last final decision does 
not relate to an unestablished fact necessary to substantiate 
his claim.

Although the Veteran continues to maintain that his 
psychiatric disorder was either incurred in or aggravated by 
service, there is still no competent medical evidence of 
record of a nexus between service and his current 
manifestations, to include a finding that a pre-existing 
disorder had been permanently aggravated by service.  
Notwithstanding the inconsistent description by the Veteran 
as set forth above as to the etiology of his current 
psychiatric disorder, the Board has presumed his assertions 
to be credible for the purpose of determining whether new and 
material evidence has been submitted.  However, when viewed 
in conjunction with the evidence of record at the time of the 
prior final decision, such assertions are either repetitive 
of previous statements made which were previously considered 
by VA, and therefore not new, or not so significant that they 
must be considered in order to fairly decide the merits of 
his claim.  There is no evidence that the Veteran possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).

The evidence submitted subsequent to March 1974 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the March 1974 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER


New and material evidence not having been submitted, service 
connection for a psychiatric disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


